     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.1 Page 1 of 10

     Babak Hashemi, Esq. (State Bar No. 263494)
 1   LAW OFFICES OF BABAK HASHEMI, ESQ
     20062 SW Birch Street, Ste. 200
 2   Newport Beach, CA 92660
     Office: (949) 464-8529
 3   Fax: (949) 259-4548
     BabakHashemiLaw@gmail.com
 4
     Attorney for Plaintiff: JAMES RUTHERFORD
 5

 6
                            UNITED STATES DISTRICT COURT
 7
                         SOUTHERN DISTRICT OF CALIFORNIA
 8

 9
     JAMES RUTHERFORD, an                     Case No. '19CV2483 LAB BGS
10
     individual,                              Complaint For Damages And
11               Plaintiff,                   Injunctive Relief For:
12   v.
                                              1. VIOLATIONS OF THE
13
                                                 AMERICANS WITH DISABILITIES
14   DPKY LLC, a California limited              ACT OF 1990, 42 U.S.C. §12181 et
     liability company; and DOES 1-10,           seq. as amended by the ADA
15
     inclusive,                                  Amendments Act of 2008 (P.L. 110-
16                  Defendants.                  325).
17
                                              2. VIOLATIONS OF THE UNRUH
18                                               CIVIL RIGHTS ACT, CALIFORNIA
                                                 CIVIL CODE § 51 et seq.
19
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
20
     Defendant DPKY LLC, a California limited liability company; and Does 1-10
21
     (“Defendants”) and alleges as follows:
22
                                           PARTIES
23
     1.    Plaintiff is an adult California resident.    Plaintiff’s musculoskeletal and
24
     neurological systems are impaired such that Plaintiff is substantially limited in
25
     performing one or more major life activities, including but not limited to: walking,
26
     standing, ambulating, sitting, in addition to twisting, turning, and grasping objects.
27
     As a result of these disabilities, Plaintiff relies upon manually powered mobility
28

                                               1
                                          COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.2 Page 2 of 10


 1   aids, including a cane, Rollator walker and a wheelchair, to ambulate. Plaintiff
 2   qualifies as a member of a protected class under the Americans with Disabilities
 3   Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008 (P.L.
 4   110-325) (“ADA”) and the regulations implementing the ADA set forth at 28
 5   C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility and
 6   prior to instituting this action, Plaintiff suffered from a “qualified disability” under
 7   the ADA, including those set forth in this paragraph. Plaintiff is also the holder of
 8   a Disabled Person Parking Placard.
 9   2.    Plaintiff is informed and believes and thereon alleges that Defendant DPKY
10   LLC, a California limited liability company, owned the property located at 1587
11   East Vista Way, Vista, California 92084 (“Subject Property”) where Taqueria
12   Chablita (“Business”) is located on or around October 19, 2019 and March 7, 2019
13   and continues to do so currently.
14   3.    Plaintiff does not know the true name of Defendants, its business capacity,
15   its ownership connection to the Subject Property serving the Business, or its
16   relative responsibilities in causing the access violations herein complained of.
17   Plaintiff is informed and believes that each of the Defendants herein, including
18   Does 1 through 10, inclusive, is responsible in some capacity for the events herein
19   alleged, or is a necessary party for obtaining appropriate relief. Plaintiff will seek
20   leave to amend when the true names, capacities, connections, and responsibilities
21   of the Defendants and Does 1 through 10, inclusive, are ascertained.
22                              JURISDICTION AND VENUE
23   4.    This Court has subject matter jurisdiction over this action pursuant to
24   28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
25   5.    This court has supplemental jurisdiction over Plaintiff’s non-federal claims
26   pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
27   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
28   federal ADA claims in that they have the same nucleus of operative facts and
                                                2
                                           COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.3 Page 3 of 10


 1   arising out of the same transactions, they form part of the same case or controversy
 2   under Article III of the United States Constitution.
 3   6.         Venue is proper in this court pursuant to 28 U.S.C. §1391 because the real
 4   property which is the subject of this action is located in this district and because
 5   Plaintiff's causes of action arose in this district.
 6                                           FACTUAL ALLEGATIONS
 7   7.         On or about March 7, and October 19, 2019 Plaintiff visited the Business
 8   located on the Property for the dual purpose of purchasing menu items and to
 9   confirm that this public place of accommodation is accessible to persons with
10   disabilities within the meaning federal and state law.1
11   8.         The Business is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13   9.         Parking and accessible routes are some of the facilities, privileges and
14   advantages reserved by Defendant to persons at the Property serving the Business.
15   10.        Unfortunately, although parking and accessible route were one of the
16   facilities reserved for patrons, there were no designated parking or accessible
17   routes available for persons with disabilities that complied with the 2010
18   Americans with Disabilities Act Accessibility Guidelines (“ADAAG”) on March
19   7, 2019 or at any time thereafter up to and including, the date of the filing of this
20   complaint.
21   11.        The Subject Property and Business lack architectural barrier free facilities
22   for patrons with disabilities, causing Plaintiff to encounter the following barriers at
23   the Business and Subject Property: (1) there is no ADASAD compliant accessible
24   or van accessible parking signage in violation of Section 502.6; (2) the access aisle
25   at the accessible parking space is ramped up to connect the sidewalk to the street
26   level creating slopes and cross slopes exceeding 2%; (3) the curb ramp(s) projects
27   into the accessible parking space’s access aisle in violation of Section 406.52; and
28   1
         Plaintiff Rutherford is a tester in this litigation and a consumer who wishes to access Defendants' goods and services.
     2
         This Section requires that curb ramps and the flared sides of curb ramps shall be located so that they do not project
                                                                  3
                                                           COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.4 Page 4 of 10


 1   (3) the slope of the curb ramp flares at the curb ramp connecting the accessible
 2   parking space to the accessible route exceed 16% in violation of Section 406.3
 3   which allows a maximum slope of 10%.
 4   12.      Subject to the reservation of rights to assert further violations of law after a
 5   site inspection found infra, Plaintiff asserts there are additional ADA violations
 6   which affect him personally.
 7   13.      Plaintiff is informed and believes and thereon alleges that, currently, there
 8   are no compliant, accessible facilities designed, reserved and available to persons
 9   with disabilities at the Business in addition to that alleged, supra.
10   14.      Plaintiff is informed and believes and thereon alleges that Defendant(s) had
11   no policy or plan in place to ensure that compliant accessible parking and other
12   compliant facilities, as alleged above, were available and maintained for persons
13   with disabilities prior to March, 2019.
14   15.      Plaintiff is informed and believes and thereon alleges Defendant(s) have no
15   policy or plan in place to ensure maintenance of compliant accessible parking and
16   other compliant facilities, as alleged herein, are available and maintained for
17   persons with disabilities and remain compliant on an ongoing basis.
18   16.      Plaintiff personally encountered the alleged barriers at the Business and
19   Property. The presence of these barriers related to Plaintiff’s disability denied
20   Plaintiff his right to enjoy accessible conditions at public place of accommodation
21   and invades legally cognizable interests created under the ADA.
22   17.      The conditions identified supra, in paragraph 11 are necessarily related to
23   Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
24   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is
25   the holder of a disabled parking placard and utilizes accessible parking; and
26   because the enumerated conditions relate to the use of the accessible parking, relate
27   to the slope and condition of the accessible parking and accessible path, and relate
28
     into vehicular traffic lanes, parking spaces, or parking access aisles.
                                                                 4
                                                          COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.5 Page 5 of 10


 1   to the safety of the accessible path to the accessible entrance. Plaintiff encountered
 2   each condition and experienced unnecessary difficulty and/or risk in doing so.
 3   18.      As an individual with a mobility disability who at times is dependent upon
 4   various mobility devices, Plaintiff has a keen interest in whether public
 5   accommodations have architectural barriers that impede full accessibility to those
 6   accommodations by individuals with mobility impairments.
 7   19.      Plaintiff’s ability to fully and equally enjoy the Property was interfered with
 8   as a result of Defendants’ non-compliance with the ADA.
 9   20.      Plaintiff also travels frequently with his disabled fiancé, a quadriplegic who
10   requires a wheelchair to ambulate. When she travels via automobile she utilizes a
11   van with a wheelchair ramp and requires van accessible parking. When they travel
12   together, Plaintiff drives the wheelchair accessible van3.
13   21.       Plaintiff and his fiancé frequently travel together and visit public
14   accommodations as a couple. Here, the inaccessible conditions at the Business and
15   Property prevent Plaintiff from accessing the Business and Property with his fiancé
16   because of his association with her due to her disability.
17   22.      Plaintiff assists and accompanies his fiancé when they travel together in her
18   wheelchair accessible van, including driving the van, and experiences frustration,
19   emotional distress, physical exhaustion, and discrimination when forced to assist
20   her to navigate and/or overcome physical access barriers.                                  These injuries are
21   specific to Plaintiff’s independent right to access the Business and Property with
22   his fiancé. The physical access barriers at the Business and Property deny Plaintiff
23   his independent right to full and equal access to the Business and Property because
24   of his association with his fiancé, a person with a mobility disability.
25   23.      Upon being informed that this public place of accommodation has become
26   fully and equally accessible, he will return within 45 days as a “tester” for the
27
28   3
      Plaintiff’s knowledge of these barriers also deters his fiancé from returning to the Subject Property and Business;
     however, they will return upon being notified of remediation of the alleged barriers.
                                                               5
                                                         COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.6 Page 6 of 10


 1   purpose of confirming its accessibility.4
 2   24.      Until such time, Plaintiff is being deterred from patronizing the Business.
 3   25.      As a result of his difficulty, humiliation, and frustration because of the
 4   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
 5   the Business or Property. However, Plaintiff would also like to return to the
 6   location given its close proximity to an area he frequents from time to time.
 7   26.      The Defendant(s) has failed to maintain in working and useable conditions
 8   those features required to provide ready access to persons with disabilities.
 9   27.      The violations identified above are easily removed without much difficulty
10   or expense. They are the types of barriers identified by the Department of Justice
11   as presumably readily achievable to remove and, in fact, these barriers are readily
12   achievable to remove. Moreover, Plaintiff is informed and believes there are
13   numerous alternative accommodations that could be made to provide a greater
14   level of access if complete removal were not achievable.
15   28.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
16   alleges, on information and belief, that there are other violations and barriers in the
17   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
18   proper notice regarding the scope of this lawsuit, once he conducts a site
19   inspection. However, the Defendant(s) are on notice that Plaintiff seeks to have all
20   barriers related to their disabilities remedied.5
21   29.      Without injunctive relief, Plaintiff will continue to be unable to fully and
22   equally enjoy access to Defendants’ facilities in violation of Plaintiff’s rights under
23   the ADA.
24

25   ///
26   ///
27   4
      Civil Rights Educ. and Enforcement Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
     5
      See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, he can
28   sue to have all barriers that relate to his disability removed regardless of whether he personally encountered them).
                                                               6
                                                         COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.7 Page 7 of 10


 1                                   FIRST CLAIM FOR
 2   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                       (P.L. 110-325)
 5   30.   Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6   above and each and every other paragraph in this Complaint necessary or helpful to
 7   state this Claim as though fully set forth herein.
 8   31.   Under the ADA, it is an act of discrimination to fail to ensure that the
 9   privileges, advantages, accommodations, facilities, goods, and services of any
10   place of public accommodation are offered on a full and equal basis by anyone
11   who owns, leases, or operates a place of public accommodation. See 42 U.S.C. §
12   12182(a). Discrimination is defined, inter alia, as follows:
13                a.     A failure to make reasonable modifications in policies,
14                       practices, or procedures, when such modifications are necessary
15                       to afford goods, services, facilities, privileges, advantages, or
16                       accommodations to individuals with disabilities, unless the
17                       accommodation would work a fundamental alteration of those
18                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                b.     A failure to remove architectural barriers where such removal is
20                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers
21                       are defined by reference to the ADAAG, found at 28 C.F.R.,
22                       Part 36, Appendix "D".
23                c.     A failure to make alterations in such a manner that, to the
24                       maximum extent feasible, the altered portions of the facility are
25                       readily accessible to and usable by individuals with disabilities,
26                       including individuals who use wheelchairs, or to ensure that, to
27                       the maximum extent feasible, the path of travel to the altered
28                       area and the bathrooms, telephones, and drinking fountains
                                                7
                                           COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.8 Page 8 of 10


 1                       serving the area, are readily accessible to and usable by
 2                       individuals with disabilities. 42 U.S.C. § 12183(a)(2).
 3   32.   The ADA also prohibits associational discrimination where any person is
 4   excluded or denied equal goods, goods, services, facilities, privileges, advantages,
 5   accommodations, or other opportunities because of the disability of an individual
 6   with whom they associate. 42 U.S.C. § 12182(b)(1)(E).
 7   33.   Any business that provides parking spaces must provide accessible parking
 8   spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 9   Standards, parking spaces and access aisles must be level with surface slopes not
10   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
11   Standards, access aisles shall be at the same level as the parking spaces they serve.
12   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
13   required to be nearly level in all directions to provide a surface for wheelchair
14   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically,
15   built up curb ramps are not permitted to project into access aisles and parking
16   spaces. Id. No more than a 1:48 slope is permitted. Standards § 502.4.
17   34.   Here, the failure to ensure that accessible facilities were available and ready
18   to be used by Plaintiff is a violation of law.
19   35.   A public accommodation must maintain in operable working condition those
20   features of its facilities and equipment that are required to be readily accessible to
21   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
22   36.   Given its location and options, Plaintiff will continue to desire to patronize
23   the Business but he has been and will continue to be discriminated against due to
24   lack of accessible facilities and, therefore, seek injunctive relief to remove the
25   barriers.
26   37.   Upon being informed that this public place of accommodation has become
27   fully and equally accessible, Plaintiff will return within 45 days as a “tester” for
28   the purpose of confirming its accessibility.
                                                 8
                                            COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.9 Page 9 of 10


 1                                 SECOND CLAIM FOR
 2         VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
 3                                CIVIL CODE § 51 et seq.
 4   38.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 5   above and each and every other paragraph in this Complaint necessary or helpful to
 6   state this Claim as though fully set forth herein.
 7   39.    California Civil Code § 51 et seq. guarantees equal access for people with
 8   disabilities to the accommodations, advantages, facilities, privileges, and services
 9   of all business establishments of any kind whatsoever.               Defendants are
10   systematically violating the UCRA, Civil Code § 51 et seq.
11   40.    Because Defendants violate Plaintiff’s rights under the ADA, they also
12   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code §
13   51(f), 52(a).) These violations are ongoing.
14   41.    Defendant’s actions constitute discrimination against Plaintiff on the basis of
15   their individual disabilities, in violation of the UCRA, Civil Code § 51 et seq.
16   42.    Plaintiff is informed and believes and thereon alleges Defendant(s) have
17   been previously put on actual notice that its premises are inaccessible to Plaintiff as
18   above alleged. Despite this knowledge, Defendants maintain the Property and
19   Business in an inaccessible form.
20                                          PRAYER
21   WHEREFORE, Plaintiff prays that this court award damages provide relief
22   as follows:
23          1.     A preliminary and permanent injunction enjoining Defendants from
24   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
25   51 et seq. with respect to its operation of the Business and Subject Property; Note:
26   Plaintiff is not invoking section 55 of the California Civil Code and is not
27   seeking injunctive relief under the Disable Persons Act at all.
28          2.     An award of actual damages and statutory damages of not less than
                                                9
                                           COMPLAINT
     Case 3:19-cv-02483-LAB-BGS Document 1 Filed 12/27/19 PageID.10 Page 10 of 10


 1   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000
 2   for each time he visits an establishment that contains architectural barriers that
 3   deny the Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco,
 4   Inc. (2005) 431 F.Supp.2d 1088, 1091.)
 5         3.     An additional award of $4,000.00 as deterrence damages for each
 6   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 7   LEXIS 150740 (USDC Cal, E.D. 2016);
 8         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 9   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
10                               DEMAND FOR JURY TRIAL
11         Plaintiff hereby respectfully request a trial by jury on all appropriate issues
12   raised in this Complaint.
13
     Dated: December 27, 2019         LAW OFFICES OF BABAK HASHEMI, ESQ.
14

15
                                      By: /s/ Babak Hashemi, Esq.
16                                            Babak Hashemi, Esq.
                                              Attorney for Plaintiff
17

18

19
20

21

22

23

24

25

26

27
28
                                               10
                                           COMPLAINT
